 



Exhibit 10.3

          (SPSS LOGO) [c25393c2539300.gif]  
Addendum2 to Globalware
Solutions Service Agreement

Globalware Worldwide              

Globalware Worldwide
Addendum2 to Globalware Solutions Service
Agreement dated May 10, 2007
Page 1 of 4

 



--------------------------------------------------------------------------------



 



          (SPSS LOGO) [c25393c2539300.gif]  
Addendum2 to Globalware
Solutions Service Agreement

Globalware Worldwide              

Addendum2 to Globalware Solutions Service Agreement
Table of Contents

         
1. Overview
    3  
2. Account Management Fees
    3  
3. SKU Pricing
    3  
4. Price Increases
    3  
5. Acceptance
    4  

Page 2 of 4

 



--------------------------------------------------------------------------------



 



          (SPSS LOGO) [c25393c2539300.gif]  
Addendum2 to Globalware
Solutions Service Agreement

Globalware Worldwide              

1. Overview
The following is an addendum to the “Globalware Solutions Service Agreement”
(hereinafter “Agreement”) dated May 10, 2007, governing the relationship between
GlobalWare Solutions, Inc. (GWS) and SPSS Inc. (SPSS) regarding the provision of
services by GWS on behalf of SPSS. This addendum is being executed pursuant to
the terms and conditions of the Agreement and is intended to outline additional
requirements which are considered to be ongoing and continuous for the life of
the relationship between GWS and SPSS and certain modifications to the
Agreement.
2. Account Management Fees
Account Management Fees are to be calculated based on Full Time Equivalent
(FTE) employees working on the SPSS account consolidated across all services
(i.e., Trialware, PFD, ESD, and Web Store) provided by GWS to SPSS. The amount
of FTEs should be mutually agreed upon in writing by both parties in advance of
any month where charges will be incurred. Account management fees will be
charged by GWS to SPSS according to the following table:

                         
Location:                                                          Haverhill    
Amsterdam     Singapore  
Monthly Management Fee Per FTE Account Manager
  $ 5,000.00     €3,950.00   $ 3,500.00  

3. SKU Pricing

                       ITEM   1 to 9   10 to 19   20 or more
Adding SKU
  $470   $275   $235
Modifying SKU
  $260   $165   $130
Deleting SKU
  No Charge   No Charge   No Charge

Note that these charges are incurred for setup of SKUs in GWS’ Power Access
System for ultimate viewing by an SPSS customer in their Asset Management Portal
(AMP), above and beyond the SKU setup for ESD initiation in accordance to the
SOW governing that implementation. The effort, and therefore the charges, to
setup these products is the same whether the products are to be fulfilled
physically or electronically.
4. Price Increases
The prices set forth above cannot be changed during the Initial Term of this
Statement of Work. Thereafter, the pricing can be increased prior to each
renewal term by no more than five (5) percent over the prior year’s prices.
Page 3 of 4

 



--------------------------------------------------------------------------------



 



          (SPSS LOGO) [c25393c2539300.gif]  
Addendum2 to Globalware
Solutions Service Agreement

Globalware Worldwide              

5. Acceptance
Besides the changes and additions set forth above all other terms and conditions
in the Agreement shall remain unchanged and in effect.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective dually authorized officers or representatives as of the
Effective Date, which is defined as the date that the last party signs.

     
SPSS:
  GWS:
SPSS Inc.
  GlobalWare Solutions, Inc.
233 S. Wacker Drive, 11th floor,
  200 Ward Hill Ave
Chicago, Illinois 60606
  Haverhill, MA 01835

                  Signed and Agreed By:       Signed and Agreed By:
 
               
/s/ Raymond H. Panza
  April 7, 2008       /s/ John P. Viliesis   3-28-08          
(Signature)
  (Date)       (Signature)   (Date)
 
               
Raymond H. Panza
  EVP & CFO       John P. Viliesis   CFO          
(Name)
  (Title)       (Name)   (Title)

Page 4 of 4

 